DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2. 	The references listed in the Information Disclosure Statement filed on 11/24/2020 and 11/05/2021 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms). 3.	The IDS submitted on 11/24/2020 contain 61 pages of references (appears lengthy and complex). The examiner has considered the references to the extent reasonably expected during normal examination time. If applicant considers there is a particular reference or teaching particularly relevant to the claimed invention it is requested from the applicant to provide a statement indicating such relevance and a clear identification of such reference.
Applicant is reminded of MPEP § 2004, paragraph 13. It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant's attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aft'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).
Ex Parte Morning Surf Corp., 230 USPQ 446, and Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972). "Significantly, an applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical Co. 722 F.2d 1556, 1573 [220 USPQ 289], (Fed.Cir., 1983)


Claim Objection
4.	Claims 1-6 are objected to because of the following informalities:
Claim 1 recites the limitations “said system user interface”, “such detected events” and “said function-specific subsystems”. There is insufficient antecedent basis for these limitations in the claim. 
Claims 2-6 are objected to based on dependency.
Appropriate correction is required.


Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
6. 	Claims 1, 5 and 7 of the instant application are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over SAGAYAMA et al. (JP 2014170146 A, machine translation in English) in view of Hoeberechts et al. (US 20100307320 A1).
	Regarding claim 1, SAGAYAMA discloses a method of composing and generating music in an automated manner using a pitch event analyzing subsystem in an automated music composition and generation system, said method comprises the following sequence of steps: (a) providing lyrical input, expressed in typed, spoken or sung format, to an user interface of said automated music composition and generation system, for one or more scenes (e.g., automatically compose a chorus from inputted Japanese lyrics) in a media object to be scored with music composed and generated by said automated music composition and generation system; (b) using said pitch event analyzing subsystem to extract pitch events, rhythmic information and/or prosodic information from the analyzed lyrical input, and coding with timing information on when nd to last paragraph, page 3, 2nd to last paragraph; page 4, etc,; also see Figs. 8-10 and related text).  
	SAGAYAMA does not mention explicitly: (c) encoding extracting pitch events, rhythmic information and/or prosodic information to precisely indicate when such detected pitch events occurred along a time line.
	Hoeberechts discloses an automated music composition and generation system (Abstract; para. 0001) comprising: encoding extracting pitch events, rhythmic information and/or prosodic information to precisely indicate when such detected pitch events occurred along a time line (para. 0143-0147).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify SAGAYAMA by incorporating Hoeberechts’ teaching of encoding, in order to enable capturing a musical pattern associated with a sequence of notes, without restriction to a specific mode or harmonic chord, and further enable composed pieces and/or musical lines to be transposed and reinterpreted in any mode (Hoeberechts, para. 0145).
Regarding claim 2, SAGAYAMA discloses: wherein the system user speaks or sings lyrics for the intended media piece or section, for which the lyrics are intended to sent a tone, rhythm and melody for at least a limited number of notes in the music to be th paragraph).
Regarding claims 3-6, SAGAYAMA discloses or renders obvious the claimed invention (Figs. 8-10 and related text).

Claim Rejections - 35 USC § 102
9. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10. 	Claims 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SAGAYAMA et al. (JP 2014170146 A, machine translation in English).
	Regarding claims 7-10, SAGAYAMA disclose the claimed invention (see discussion for claims 1-6 above).

Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  


/JIANCHUN QIN/Primary Examiner, Art Unit 2837